 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   ANDREW McKERCHER,                              CASE NO. 18cv1054 JM(BLM)
11                                   Plaintiff,     ORDER GRANTING LEAVE TO
            v.                                      AMEND; DENYING MOTION TO
12                                                  DISMISS AS MOOT
     RON MORRISON,
13
                                  Defendant.
14
15         Defendant Ron Morrison, Mayor of National City (“Mayor”), moves the court
16 to dismiss Plaintiff Andrew McKercher’s federal civil rights claim, to decline to
17 exercise jurisdiction over the state law claim, and to dismiss the action under qualified
18 immunity principles. Plaintiff opposes the motion. For the reasons set forth below, the
19 court grants Plaintiff’s motion for leave amend with 15 days leave to amend from the
20 date of entry of this order, and denies Mayor’s motion to dismiss as moot.
21                                     BACKGROUND
22         Filed on May 25, 2018, the federal question Complaint alleges two claims for
23 relief: (1) violation of the First Amendment of the U.S. Constitution and (2) violation
24 of the right to free expression guaranteed by the California Constitution. In broad
25 brush, Plaintiff alleges that Defendant violated federal and state constitutional rights
26 when he blocked him from accessing Defendant’s personal Facebook website in
27 retaliation for “criticizing him as an elected official.” (FAC ¶10(K)).
28         Plaintiff is a resident of National City, California, and alleges that he “has

                                                  -1-                                 18cv1054
 1 consistently spoken his mind whenever it appeared that the best interests of his fellow
 2 residents and taxpayers were being subordinated to the whims of capricious, corrupt
 3 City officials.” (FAC ¶1). By way of example, Plaintiff has commented on what he
 4 perceives to be the Mayor’s preferential treatment of a National City councilman, the
 5 City’s perceived pursuit of anti-immigrant policies, and the City providing preferential
 6 treatment to business interests. Id. Plaintiff alleges that Defendant is being sued in
 7 his personal capacity, while acting under color of state law. (FAC ¶4).
 8         Plaintiff alleges that the Mayor maintains his personal Facebook page “in order
 9 to communicate with the public about official City matters.” (FAC ¶2). The official
10 National City Facebook page includes a statement at the bottom of that page: “For the
11 latest updates on National City send Ron Morrison a ‘friend’ request on Facebook.”
12 (FAC Exh. I). Mayor allegedly “uses the social-media platform to promote his mayoral
13 feats and to bask in the glory of his fans’ friendly feedback.” (FAC ¶1). Mayor
14 allegedly blocked Plaintiff as “‘pay back’ for past criticism and to prevent him from
15 publicizing his concerns in the future.” Id. Plaintiff seeks compensatory damages,
16 punitive damages, injunctive relief, and attorney’s fees and costs.
17                                      DISCUSSION
18 Leave to Amend
19         In his papers, and at the time of oral argument, Plaintiff represented that an
20 amended complaint with additional allegations would assist the court and parties to
21 determine the character of the forum at issue. See Perry Educ. Ass’n v. Perry Local
22 Educators’ Ass’n, 460 U.S. 37, 46 (1983) (The standard by which limitations on First
23 Amendment rights are evaluated depends on the character of the forum at issue.). Rule
24 15(a) provides that the “court should freely give leave [to amend] when justice so
25 requires.” Fed.R.Civ.P. 15(a)(2). This policy is “to be applied with extreme liberality.”
26 Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir.2001). The
27 Supreme Court instructs district courts to consider the following in deciding whether
28 to grant leave to amend:

                                              -2-                                     18cv1054
 1         In the absence of any apparent or declared reason—such as undue delay,
           bad faith or dilatory motive on the part of the movant, repeated failure to
 2         cure deficiencies by amendments previously allowed, undue prejudice to
           the opposing party by virtue of allowance of the amendment, futility of
 3         amendment, etc.—the leave sought should, as the rules require, be “freely
           given.”
 4
 5 Forman v. Davis, 371 U.S. 178, 182 (1962). The consideration of undue prejudice to
 6 the opposing party carries the greatest weight. Eminence Capital, LLC v. Aspeon, Inc.,
 7 316 F.3d 1048, 1052 (9th Cir. 2003).
 8         Here, the court freely grants Plaintiff leave to amend. The case is in its infancy,
 9 the First Amendment and qualified immunity issues are complex, and there is no
10 apparent prejudice to Mayor. Accordingly, the court grants Plaintiff 15 days leave to
11 amend from the date of entry of this order, and denies Mayor’s motion to dismiss as
12 moot.
13         IT IS SO ORDERED.
14 DATED: November 8, 2018
15
                                                Hon. Jeffrey T. Miller
16                                              United States District Judge
     cc:        All parties
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-                                       18cv1054
